                                        CCase
                                          a s e 1:1:20-cv-07849-JGK
                                                   2 0- c v- 0 7 8 4 9- J G K DDocument
                                                                                o c u m e nt 114
                                                                                               3 Fil e d 001/19/21
                                                                                                  Filed    1/ 1 3/ 2 1 PPage
                                                                                                                         a g e 11 ofof 11

Att or n e ys a d mitt e d i n                                                                                                                    DD oo nini gg er
                                                                                                                                                                 er // BB urr
                                                                                                                                                                          urr oo uu gg hs hs BB uiluil di
                                                                                                                                                                                                        di nn gg
C alif or ni a, N e w Y or k,                                                                                                                      66 00 33 RR os os ee AA vv ee nn uu ee
T e x as, P e n ns yl v a ni a,                                                                                                                     VV ee ni
                                                                                                                                                          ni cc e,
                                                                                                                                                                e, CC alif
                                                                                                                                                                       alif oror nini aa 99 00 22 99 11
M ai n e , a n d Distri ct of C ol u m bi a
                                                                                                                                                  DN eo niw g Yeror/ k B Offi
                                                                                                                                                                         urr oc ue g hs N Y
S e n d er’s c o nt a ct:                                                                                                                          22 93 51 NMora dism aonn AAvveennuue,e, S2 uit   2 n de Fl4 1o 3or
s c ott@ d o ni g erl a wfir m. c o m                                                                                                               N e owo klY yorn,k, N Ne e w w Y Yorork k 1 11 02 02 12 7
                                                                                                                                                    Br
( 3 1 0) 5 9 0-1 8 2 0
                                                                                                                                                  S e n d er’s c o nt a ct:
                                                                                                                                                  s c ott @ d o ni g erl a wfir m. c o m
                                                                                                                                                  ( 3 1 0) 5 9 0-1 8 2 0



                                                                   J a n u ar y 1 3, 2 0 2 1 J a n u ar y 1 3, 2 0 2 1

D E LI V E R E D VI A E C F                                                T h e conference
                                                                           The    c o n f e r e n c e iiss aadjourned
                                                                                                             d j o u r n e d tto
                                                                                                                               o FFebruary
                                                                                                                                   e b r u a r y 118,
                                                                                                                                                   8,
                                                                           2 0 2 1 aat
                                                                           2021       t 22:30
                                                                                            : 3 0 pp.m.
                                                                                                     . m . SSO
                                                                                                             O OORDERED.
                                                                                                                   RDERED.
H o n or a bl e J o h n G. K o eltl
D a ni el P atri c k M o y ni h a n                                        N e w York,
                                                                           New     Y o r k , NNew
                                                                                               e w YYork
                                                                                                     ork                 //s/
                                                                                                                           s / JJohn
                                                                                                                                 o h n GG.
                                                                                                                                         . KKoeltl
                                                                                                                                               oeltl
U nit e d St at es C o urt h o us e                                        J a n u a r y 119,
                                                                           January          9 , 22021
                                                                                                  021                    JJohn
                                                                                                                           o h n GG.
                                                                                                                                   . KKoeltl,
                                                                                                                                       o e l t l , UU.S.D.J.
                                                                                                                                                     .S.D.J.
5 0 0 P e arl St. , C o urtr o o m 1 4 A
N e w Y or k, N Y 1 0 0 0 7 -1 3 1 2

                                                       C as e Titl e:                  S eli g er v. A c c ess I n d ustri es, I n c. et al ;
                                                                                       1: 2 0 -c v -0 7 8 4 9 -J G K
                                                       Re :                            R e q u est t o A dj o u r n I niti al P r et ri al C o nf e r e n c e

Y o ur H o n or:

           W e r e pr es e nt Pl ai ntiff M ar k S eli g er i n t h e a b o v e-r ef er e n c e d a cti o n. W e writ e , p urs u a nt t o R ul e 1 E of
Y o ur H o n or’s I n di vi d u al Pr a cti c es, t o r es p e ctf ull y r e q u est a n a dj o ur n m e nt of t h e I niti al Pr etri al C o nf er e n c e
c urr e ntl y s c h e d ul e d f or J a n u ar y 1 9 , 2 0 21 at 4 :3 0 p . m. T his is t h e first r e q u est f or a n e xt e nsi o n.

           P l ai ntiff r e q u ests a n a dj o ur n m e nt b e c a us e D ef e n d a nt D e e z er S. A. h a s n ot y et a p p e a r e d or fil e d a n
a ns w er . D ef e n d a nt w as s er v e d o n N o v e m b er 1 7, 2 0 2 0 , a n d its a ns w er w as d u e D e c e m b er 8 , 2 0 2 0. ( D kt. # 1 0.)
Pl ai ntiff i nt e n ds t o m o v e f or d ef a ult j u d g m e nt s h ortl y. F or t h es e r e as o ns, Pl ai ntiff r es p e ctf ull y r e q u ests a 3 0 -d a y
a dj o ur n m e nt of t h e I niti al Pr etri al C o nf er e n c e .

                W e t h a n k Y o u r H o n or f or y o ur c o nsi d er ati o n of t his r e q u est.

                                                                           R es p e ctf ull y s u b mitt e d ,

                                                                   B y:    /s/ S c ott A l a n B urr o u g hs
                                                                           S c ott Al a n B urr o u g hs
                                                                           D O NI G E R / B U R R O U G H S
                                                                           F or t h e P l ai ntiff




                                                                                            1
